             Case 1:20-cv-00926-SAB Document 14 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   INGRID TAMO,                                      Case No. 1:20-cv-00926-SAB

12                 Plaintiff,                          ORDER RE STIPULATION FOR
                                                       VOLUNTARY REMAND PURSUANT TO
13          v.                                         42 U.S.C. § 405(g)

14   COMMISSIONER OF SOCIAL SECURITY,                  (ECF No. 13)

15                 Defendant.

16

17         Ingrid Tamo (“Plaintiff”) seeks judicial review of a final decision of the Commissioner of

18 Social Security (“Commissioner” or “Defendant”) denying an application for disability benefits

19 pursuant to the Social Security Act. On March 25, 2021, the parties filed a stipulation agreeing
20 to a voluntary remand of this matter pursuant to 42 U.S.C. § 405(g). (ECF No. 13.) Pursuant to

21 the terms of the stipulation, the Appeals Council will instruct the Administrative Law Judge to

22 further evaluate the medical evidence of record, including the opinions of the State Agency

23 reviewing psychologist and psychological consultative examiner; reevaluate Plaintiff’s

24 maximum residual functional capacity and Plaintiff’s subjective complaints; and obtain

25 supplementary vocational expert evidence as necessary.

26 / / /
27 / / /

28 / / /


                                                   1
                 Case 1:20-cv-00926-SAB Document 14 Filed 03/25/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The above-captioned action be remanded to the Commissioner of Social Security

 3                   for further proceedings consistent with the terms of the stipulation for remand;

 4          2.       Judgment is entered in favor of Plaintiff Ingrid Tamo and against Defendant

 5                   Commissioner of Social Security; and

 6          3.       The Clerk of the Court is DIRECTED to close this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        March 25, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
